STATE OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS                                FILED
                                                                               September 3, 2020
                                                                                 EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
In re N.C., A.S., and K.S.                                                           OF WEST VIRGINIA


No. 20-0152 (Randolph County 18-JA-144, 18-JA-145, and 18-JA-146)


                               MEMORANDUM DECISION

        Petitioner Mother K.C., by counsel Heather M. Weese, appeals the Circuit Court of
Randolph County’s January 13, 2020, order terminating her parental rights to N.C., A.S., and K.S.1
The West Virginia Department of Health and Human Resources (“DHHR”), by counsel Katherine
A. Campbell, filed a response in support of the circuit court’s order. The guardian ad litem, Melissa
T. Roman, filed a response on behalf of the children in support of the circuit court’s order. On
appeal, petitioner argues that the circuit court erred in denying her motion for a post-dispositional
improvement period and in terminating her parental rights rather than imposing less-restrictive
dispositional alternatives.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        Following the filing of a child abuse and neglect petition in November of 2018, petitioner
stipulated to allegations that she failed to provide the children with adequate supervision and
exposed the children to unsafe situations. The circuit court accepted petitioner’s stipulation to these
allegations and adjudicated her as an abusing parent in January of 2019. Thereafter, petitioner was
granted a post-adjudicatory improvement period. As conditions of her improvement period,
petitioner agreed to the following terms: attend and provide truthful information during
multidisciplinary team (“MDT”) meetings; complete services established by the MDT, including
parenting and adult life skills classes, individual counseling, and “Healthy Relationships” course;
complete a parental fitness evaluation; demonstrate an ability to appropriately parent the children;
submit to random drug screening; and remain drug and alcohol free.

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).


                                                  1
        In February, April, and June of 2019, the circuit court held review hearings and continued
petitioner’s improvement period on its original terms. During this time, petitioner completed her
parental fitness evaluation and received a “guarded to poor” prognosis by the psychological
evaluator. In support of this prognosis, the evaluator noted that petitioner “minimized her difficulty
with substances and thus demonstrate[d] little insight into the extent to which she would need to
dedicate to maintain sobriety” and that her “[p]arenting assessment indicated a tendency to engage
in abusive parenting tactics.” The evaluation provided recommendations that petitioner
“demonstrate six months of sobriety to show she is serious about taking care of her children,”
engage in counseling to “work on her emotional deficits,” and engage in anger management to
address her “extreme” anger problems.

        In July of 2019, after the DHHR began unsupervised visits between petitioner and the
children, petitioner tested positive for cocaine. Petitioner moved for an extension of her post-
adjudicatory improvement period, and the circuit court granted a three-month extension with an
additional term of anger management, per the recommendations of the parental fitness evaluation.
In August of 2019, petitioner tested positive for alcohol, and the circuit court noted the DHHR’s
concerns regarding a new relationship between petitioner and a man “recently released from
incarceration that overdosed in front of her.” The circuit court found that petitioner had not been
fully compliant with her improvement period, but continued her improvement period nevertheless.

        The circuit court held a final review hearing in October of 2019 and, after hearing testimony
from service providers and petitioner, concluded that petitioner was unsuccessful in her post-
adjudicatory improvement period. In addition to petitioner’s recent positive drug screens, the
circuit court noted that petitioner engaged in relationships with inappropriate individuals. For
instance, petitioner was seen with the biological father of one of the children whose parental rights
were previously terminated. Petitioner also acknowledged that she lied to the DHHR and service
providers about using cocaine and about her relationship with a “known criminal drug user” who
overdosed in her presence. Critically, the circuit court noted that these instances of bad judgment
occurred after the DHHR planned to reunify petitioner and the children in July of 2019. The circuit
court found that petitioner “tried to sneak around and do whatever she wanted when nobody [was]
watching and participate[d] in what [was] being watched.” Finally, the circuit court concluded that
petitioner was not successful in her improvement period because she was not implementing the
lessons taught to her by her service providers. However, the circuit court ordered that the DHHR
continue to provide services until the final dispositional hearing.

         Prior to the final dispositional hearing in January of 2020, petitioner moved the circuit court
for a post-dispositional improvement period and the DHHR filed a motion to terminate petitioner’s
parental rights. At the hearing, petitioner testified and presented the testimony of two service
providers. During her testimony, petitioner asserted that she had been drug and alcohol free since
August of 2019, and was attending religious services and “Celebrate Recovery” meetings.
Petitioner also testified that she learned from her mistake of being dishonest with the MDT and
service providers. However, the visitation provider testified that the children disclosed having a
scheduled “secret visit” with petitioner in December of 2019. Additionally, although petitioner
testified that she lived alone and was not in a relationship, the visitation provider testified that she
heard movement from the second floor during a visitation with the children and that, prior to the

                                                   2
visitation, the children expressed hopes that “Brad” would be present for the visitation. Following
the testimony, petitioner argued that, if the circuit court denied her motion for a post-dispositional
improvement period, legal guardianship was an appropriate disposition. Petitioner further asserted
that if the circuit court found that termination of her parental rights was necessary, then she would
seek to voluntarily relinquish her parental rights.

        Ultimately, the circuit court denied petitioner’s motions and terminated her parental rights.
The circuit court reasoned that petitioner was not entitled to a post-dispositional improvement
because she failed to progress in services during her post-adjudicatory improvement period and
the extension of the same. The circuit court reiterated concerns regarding petitioner’s lack of
honesty during her improvement period, her failure to internalize services, and her continued drug
use and association with inappropriate individuals after the DHHR initiated reunification. Further,
the circuit court found that there was no reasonable likelihood that the conditions of neglect and
abuse could be substantially corrected in the near future because petitioner was unwilling or unable
to provide adequate care for the children. The circuit court found that termination of petitioner’s
parental rights was in the best interests of the children and denied petitioner’s motion for legal
guardianship as that disposition would not provide permanency for the children. Finally, the circuit
court denied petitioner’s request to voluntarily relinquish her parental rights to the children due to
her failure to improve during the year-long improvement period. The circuit court memorialized
its decision by its January 13, 2020, order. Petitioner now appeals that order.2

       The Court has previously held:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011). Upon review, this Court finds no
error in the proceedings below.

        On appeal, petitioner argues that the circuit court erred in denying her motion for a post-
dispositional improvement period. She asserts that the circuit court disregarded her testimony that
she had abstained from controlled substances and alcohol and would be honest with service


       K.S.’s father’s parental rights were also terminated during the proceedings below.
       2

According to the parties, the permanency plan for that child is adoption by her maternal
grandparents. K.C. and A.S. have achieved permanency in the custody of their nonabusing father.
                                                  3
providers in the future. Petitioner argues that this change constituted a substantial change in
circumstances sufficient for the granting of a second improvement period. We disagree.

        In order to be granted a post-dispositional improvement period, West Virginia Code § 49-
4-610(3)(B) requires that petitioner “demonstrate[], by clear and convincing evidence, that [she
was] likely to fully participate in the improvement period.” Because petitioner was previously
granted an improvement period, she was also required to “demonstrate[] that since the initial
improvement period, [she] has experienced a substantial change in circumstances [and] . . . due to
that change in circumstances, [she] is likely to fully participate in the improvement period.” W.
Va. Code § 49-4-610(3)(D). Further, “West Virginia law allows the circuit court discretion in
deciding whether to grant a parent an improvement period.” In re M.M., 236 W. Va. 108, 115, 778
S.E.2d 338, 345 (2015). Contrary to her argument on appeal, petitioner failed to demonstrate a
substantial change in circumstances. During her post-adjudicatory improvement period, petitioner
abstained from controlled substances for six months, but, ultimately, relapsed by using cocaine
and alcohol and lied to the MDT about that use. Thus, petitioner’s later testimony, that she was
five months sober, was not compelling. Additionally, petitioner continued to engage in dishonest
behavior as evidenced by her children’s statements about “secret visits” that she could not explain.
Based on petitioner’s failure to demonstrate a substantial change in circumstances, the circuit court
did not abuse its discretion in denying petitioner an additional improvement period.

        Petitioner also argues that the circuit court erred in denying her motion for a less-restrictive
disposition than the termination of her parental rights. As mentioned above, petitioner moved for
a legal guardianship, or, alternatively, to voluntarily relinquish her parental rights prior to
termination. Notably, the circuit court made the requisite findings to terminate petitioner’s parental
rights, and petitioner fails to challenge those findings on appeal. Pursuant to West Virginia Code
§ 49-4-604(c)(6), a circuit court may terminate a parent’s parental rights upon findings that “there
is no reasonable likelihood that the conditions of neglect or abuse can be substantially corrected in
the near future” and that termination is necessary for the children’s welfare. The circuit court may
find that “there is no reasonable likelihood that the conditions of neglect or abuse can be
substantially corrected in the near future” when

       [t]he abusing parent or parents have not responded to or followed through with a
       reasonable family case plan or other rehabilitative efforts of social, medical, mental
       health, or other rehabilitative agencies designed to reduce or prevent the abuse or
       neglect of the child, as evidenced by the continuation or insubstantial diminution
       of conditions which threatened the health, welfare, or life of the child.

West Virginia Code § 49-4-604(d)(3). Based on the evidence that petitioner continued to use
controlled substances, continued to associate with inappropriate individuals, and failed to improve
her parenting skills after participating in extensive services, we find that these findings are fully
supported by the record.

        Due to the circuit court’s finding that there was no reasonable likelihood that the conditions
of neglect or abuse could be substantially corrected in the near future, there is no error in its
subsequent termination of petitioner’s parental rights without the use of a less-restrictive
dispositional alternative. We have previously held that

                                                   4
                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood under
       [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Thus, the circuit court did not
err in denying petitioner’s motion for legal guardianship, which is a less-restrictive alternative to
the termination of parental rights under West Virginia Code § 49-4-604(c)(5).

       Finally, petitioner fails to provide any authority in support of her argument that the circuit
court abused its discretion in denying her motion to voluntarily relinquish her parental rights.
Rather, this Court has held that

               [a] circuit court has discretion in an abuse and neglect proceeding to accept
       a proffered voluntary termination of parental rights, or to reject it and proceed to a
       decision on involuntary termination. Such discretion must be exercised after an
       independent review of all relevant factors, and the court is not obliged to adopt any
       position advocated by the Department of Health and Human Resources.

Syl. Pt. 4, In re James G., 211 W. Va. 339, 566 S.E.2d 226 (2002). Here, the circuit court stressed
petitioner’s failure to improve her parenting after a year of participation in the proceedings and
services. Additionally, the circuit court found that there was no reasonable likelihood that the
conditions of neglect or abuse would be substantially corrected in the near future. Based on these
findings, we find that the circuit court did not abuse its discretion in denying petitioner’s motion
to voluntarily relinquish her parental rights and proceeding to terminate her parental rights.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
January 13, 2020, order is hereby affirmed.

                                                                                          Affirmed.

ISSUED: September 3, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison



                                                 5